Citation Nr: 1122462	
Decision Date: 06/09/11    Archive Date: 06/20/11	

DOCKET NO.  10-18 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a chronic left ankle disability.

2.  Entitlement to service connection for a chronic right ankle disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from January 2000 to January 2003, from June 2006 to September 2006, and from February 2008 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VARO in Fort Harrison, Montana, that, in pertinent part, denied entitlement to the benefits sought.

A review of the record reveals service connection is currently in effect for:  Right knee disability, currently rated as 10 percent disabling; left shoulder disability, currently rated as 10 percent disabling; right shoulder disability, also currently rated as 10 percent disabling; and pilonidal cysts, rated as 10 percent disabling.  A combined disability rating of 30 percent has been in effect since June 1, 2010.

The issues for consideration are REMANDED to the RO by way of the 
Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

The medical evidence of record includes the report of an orthopedic assessment of the Veteran by an orthopedic certified specialist when he complained of bilateral ankle pain at a physical therapy facility in June 2009.  The Veteran referred to having landed wrong on his right ankle during a parachute jump in 2001.  He had occasional problems thereafter, but was doing pretty well until he went to Iraq in 2008.  He stated the ankle pain got worse at that time.  With regard to the left ankle, the Veteran stated that he sustained an ankle sprain while in service.  He indicated that the left ankle symptoms worsened when he was deployed to Iraq in 2008.  On examination the examiner noted "obvious" tissue thickening in the aspect of the Achilles tendon.  He remarked that the diagnosis of Achilles tendonitis of the right ankle was consistent with the Veteran's history (pain in the Achilles tendon when placing weight on the ball of his foot when negotiating stairs).  As for the left ankle, there was tenderness in the anterior patellofemoral ligament.  There was also marked hypomobility in the cubo-third-cuneiform joint.  These findings were described as consistent with the Veteran's historical recollection of having sprained the ankle while in service.  The examiner stated that the diagnoses were Achilles tendonitis involving the right ankle and residuals of an ankle sprain regarding the left ankle.

However, when the Veteran was accorded a joints examination by VA in June 2010, the examiner stated that clinical examination of each ankle was normal and there was no diagnosis for "left ankle symptoms" or for "right ankle symptoms."  No X-ray studies or special studies were accomplished at the time of the June 2010 examination.  Reference was made to X-ray studies of the ankles done in April 2009 which were interpreted as being normal.  The Veteran and his representative have continued to complain of problems with each ankle.  At his personal hearing in September 2010, the Veteran testified that a VA physical therapist told him that without diagnostic imagery, namely magnetic resonance imaging, there was no way to tell exactly what was going on with his ankles  (Transcript, page 6). 

The Board notes that the Veteran was separated from service in March 2009 and the X-ray studies were accomplished in April 2009, only one month following service discharge.  For some reason, X-ray studies were not accomplished at the time of the June 2009 examination.

Accordingly, the Board believes that further development is in order and the case is REMANDED for the following:

1.  The Veteran should be accorded an examination by a physician knowledgeable in orthopedics for the purpose of determining the current nature and likely etiology of any disability, if any, involving either ankle.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing, to include X-ray studies and magnetic resonance imaging, if deemed advisable, should be conducted, and any disability involving either ankle should be identified.  The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability greater than 50 percent) or less likely than not (that is, a probability of less than 50 percent) that any disability involving either or both ankles had its origin in service or is in any way related to the Veteran's active service or to any service-connected disability, to include the service-connected right knee, left shoulder, and right shoulder disabilities.  The rationale for any opinion expressed should be provided.  If an opinion cannot be formed without resort to speculation, the examiner should so state and provide a reason as to why such a conclusion is so outside the norm that an opinion is not possible.

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and be afforded the appropriate opportunity for response.  Then, the case should be returned, to the Board, if otherwise in order, for further appellate review.

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran, however, is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, any failure to cooperate by not attending any requested VA examination may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010.



